Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, as well as the Species of “carbodiimide” coupling agent; “hydrophobic group” second compound additional group; and “viscoelastic surfactant” further material, drawn to claims 1-7, 9, 10, and 13-17 in the reply filed on 18 February 2021 is acknowledged.
Claims 8, 11, 12, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. 
Applicant may wish to first see the note in the Conclusion below at 26.

Specification
The disclosure is objected to because of the following informalities: 
It appears that the 1-hydroxy 1H-benzo triazole depicted in [0077] should be in [0076] instead.
Appropriate correction is required.

Claim Objections
Claims 6, 7, 9, 10, 16, and 17 are objected to because of the following informalities:  
In claim 6, “molecules of the second compound” should recite “residues of the second compound” (in line with the same in [0016]; because the second compound attached to the polymer is itself a single molecules, and this limitation is referring to only a portion of the second compound attached to the polymer).  Claim 7 is objected to by dependency.
In claim 7, “molecules of the second compound” should recite “residues of the second compound” (in line with the same in [0016]; because the second compound attached to the polymer is itself a 
In claim 9, “molecules of the second compound” should recite “residues of the second compound” (in line with the same in [0016]; because the second compound attached to the polymer is itself a single molecules, and this limitation is referring to only a portion of the second compound attached to the polymer).  
In claim 10, “molecules of the second compound” should recite “residues of the second compound” (in line with the same in [0016]; because the second compound attached to the polymer is itself a single molecules, and this limitation is referring to only a portion of the second compound attached to the polymer).  
In independent claim 16, “molecules of the second compound” in lines 11-12 should recite “residues of the second compound” (in line with the same in [0016]; because the second compound attached to the polymer is itself a single molecules, and this limitation is referring to only a portion of the second compound attached to the polymer).  Claim 17 is objected to by dependency.
Appropriate correction is required.
Although claims 8 and 11 are not under examination, it appears these should also have “residues” instead of “molecules.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 10, and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the Written Description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-7, 9, 10, and 13-17 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being Indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7, 9, 10, and 13-17 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification, while being enabling for:
“an initial polymer […] with […] either carboxylic acid or amino groups”; “a second compound including […] either an amino group or carboxylic acid group, the second compound functional group being the other type of functional group compared to the initial polymer functional group”; and “a coupling agent” “wherein the coupling agent is a carbodiimide or a triazine,” “such that reaction of the initial polymer, second compound, and coupling agent attach molecules of the second compound to the polymer chain through amide groups formed from the functional groups”
does not reasonably provide Enablement for:
“an initial polymer […] with […] either carboxylic acid or amino groups”; “a second compound including […] either an amino group or carboxylic acid group,” wherein the second compound same as the initial polymer functional group; and “a coupling agent” other than carbodiimide or a triazine “such that reaction of the initial polymer, second compound, and coupling agent attach molecules of the second compound to the polymer chain through amide groups formed from the functional groups”.  
The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Independent claim 1 recites “an initial polymer […] with […] either carboxylic acid or amino groups”; “a second compound including […] either an amino group or carboxylic acid group,” and “a coupling agent” “such that reaction of the initial polymer, second compound, and coupling agent attach molecules of the second compound to the polymer chain through amide groups formed from the functional groups.”  Independent claim 16 recites the same, except stating “thereby reacting” instead of “such that reaction of.”
The Office recognizes that, in the Specification, Applicant states “A coupling agent is used to bring about reaction of the initial polymer and the second compound. Formation of an amide group by direct reaction of a carboxylic acid group and an amino group does not take place at ambient temperatures. A coupling agent brings about the desired amide group formation by initial reaction with one functional group, such as the carboxylic acid group, to create an intermediate which then undergoes further reaction, or possibly more than one further reaction, in which the other functional group participates and an amide group is formed. In some forms of the method, the coupling agent reacts with a carboxylic group on the initial polymer to form an intermediate which then reacts with an amino group on the second compound” ([0062]).  This appears to describe a particularized reaction scheme, yet Applicant only discloses “carbodiimides” ([0064]-[0070], depicted in Figs. 1-2) and “a compound containing the six-membered triazine ring” ([0077]-[0078], depicted in Fig. 3). 
First, regarding Written Description, Applicant is reminded that while there is a presumption that an adequate Written Description of the claimed invention is present in the Specification as filed, a question as to whether a Specification provides an adequate Written Description may arise in the context of an original claim. An original claim may lack Written Description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify (2) a broad Genus claim is presented but the disclosure only describes a narrow Species with no evidence that the Genus is contemplated.  See MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises.
In this case, the broad Genus claim (encompassing all combinations of the functional groups and all possible coupling agents capable of forming amide groups) is presented, but the disclosure only describes a narrow Species (specifically, a carboxylic acid group complemented by an amine group and only carbodiimide and/or triazine coupling agents) with no evidence that the Genus is contemplated.  For example, this Genus claim broadly encompasses an initial polymer with an amine group, a second compound with an amine group, and some unknown coupling agent that can somehow form an amide group from these between these two amine groups.  
Accordingly, these claims lack an adequate Written Description.  
Second, regarding Indefiniteness, based on the lack of disclosure, it is unclear what other “coupling agent” may or may not meet the limitation of “such that reaction of the initial polymer, second compound, and coupling agent attach molecules of the second compound to the polymer chain through amide groups formed from the functional groups.”  For example, what other coupling agents can perform the function of forming an amide group between an amine group and an amine group?  One of ordinary skill in the art would not be put on sufficient notice of the coupling agents for these functional groups that do or do not meet this limitation.
Accordingly, these claims also render the claim scope Indefinite.
Third, regarding Scope of Enablement, per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following Undue Experimentation factors do not support a determination that the disclosure satisfies the Enablement requirement for the Full claim Scope: (A) breadth of claims; (B) nature of invention; (D) level of ordinary skill; (E) level of predictability; (F) direction provided; (G) working examples; and (H) quantity of experimentation.  That is, 7 factors do not support Enablement, 4 of which relates directly to the current claim scope (A/F/G/H).  
Accordingly, there also exists a Scope of Enablement deficiency for the current claims.

For examination purposes, claims 1 and 16 will be read as though reciting:
“1. (Currently Amended) A method of making a viscosified aqueous solution, the method comprising: 
contacting in aqueous solution: 
an initial polymer which includes a polymer chain with functional groups distributed along the polymer chain, the functional groups being either carboxylic acid or amino groups; 
a second compound including at least one functional group which is either an amino group or carboxylic acid group, the second compound functional group being the other type of functional group compared to the initial polymer functional group; and 
a coupling agent, wherein the coupling agent is a carbodiimide or a triazine, 
such that reaction of the initial polymer, second compound, and coupling agent attach molecules of the second compound to the polymer chain through amide groups formed from the functional groups, thereby forming an aqueous solution of a modified polymer and, without separation of the modified polymer from the aqueous solution, the modified polymer participates in cross-linking through the amide groups and second compound thereby enhancing viscosity of the solution.”

“16. (Currently Amended) A method of providing a viscosified aqueous fluid at a subterranean location accessed by a borehole, the method comprising: 
pumping down the borehole in aqueous solution, without separating products of reaction from the solution, a reactive combination of: 
an initial polymer that includes a polymer chain with functional groups distributed along the polymer chain, the functional groups being either carboxylic acid or amino groups; 
a second compound that includes at least one functional group which is either an amino group or carboxylic acid group, the second compound functional group being the other type of functional group compared to the initial polymer functional group; and 
a coupling agent, wherein the coupling agent is a carbodiimide or a triazine, 
thereby reacting the initial polymer, second compound, and coupling agent such that molecules of the second compound attach to the initial polymer through amide groups formed from the functional groups, thereby forming an aqueous solution of a modified polymer, with the modified polymer participating in cross-linking through the amide groups and second compound, and thereby enhancing viscosity of the solution.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 13-16 are rejected under 35 U.S.C. 103 as obvious over Ballard (2012/0247768).
Regarding independent claim 1 (and claim 4), Ballard discloses A method of making a viscosified aqueous solution (abstract “gels for use in downhole applications” for “carbodiimide crosslinking agents”; note that Ballard generally refers to “oxazoline” throughout but in most instances is equally referring to the “carbodiimide” embodiment as noted in [0051]), the method comprising: 
contacting in aqueous solution ([0072] “a gel or bead may be formed by mixing the polymers with the […] crosslinking agent in water”): 
an initial polymer which includes a polymer chain with functional groups distributed along the polymer chain, the functional groups being either carboxylic acid or amino groups ([0030] “With respect to embodiments including aziridine and carbodiimide crosslinking agents, the gel may be formed from other polymers, described below, which are capable of being chemically crosslinked to form a polymeric structure.  Such polymers may have at least one, preferably two or more functional groups possessing abstractable or "active" hydrogens.  Polymers having at least one functional group possessing active hydrogens may crosslink to effectively form a gel network.  For example, the polymer may possess carboxyl functional groups, primary or secondary amine functional groups, primary or secondary amide functional groups, alcohol functional groups, imine functional groups or derivatives thereof”); 
a second functional group being the other type of functional group compared to the initial polymer functional group ([0061] “any available amines or carboxylic acids, for example, to form amides” = must be other of carboxyl or amine functional group); and 
a coupling agent, wherein the coupling agent is a carbodiimide or a triazine ([0060] “for a carboxylic acid reacting with a carbodiimide”), 
such that reaction of the initial polymer and coupling agent attach molecules of the second compound to the polymer chain through amide groups formed from the functional groups ([0060] “for a carboxylic acid reacting with a carbodiimide, upon the addition reaction between the carbodiimide and the carboxylic acid, the following the addition reaction may result in a less stable O-isoacylurea” and [0061] “Further due to the formation of the less stable intermediate, O-isoacylurea, it is possible that such intermediate may react with any available amines or carboxylic acids, for example, to form amides”), thereby forming an aqueous solution of a modified polymer and, without separation of the modified polymer from the aqueous solution, the modified polymer participates in cross-linking through the amide groups thereby enhancing viscosity of the solution (e.g., [0103] “The mixture may be injected while maintaining a low viscosity, prior to gel formation, such that the gel may be formed downhole”).
Regarding the second compound, it is unclear if Ballard discloses including a second compound including the other type of functional group to form an amide as above, or if this other type of functional group is included as part of the same polymer to form an amide.
Nevertheless, Ballard plainly discloses forming an amide group from a carboxylic group and an amine group with a carbodiimide crosslinking agent, and the “second compound” as claimed does not distinguish between the initial polymer and the second compound when both include carboxylic and amine groups.  Accordingly, even if it is somehow found that Ballard fails to disclose a different second compound per se, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballard to include another polymer having the other functional group (e.g., as a polymer having both carboxylic and amine groups), in order to provide “available amines or carboxylic acids, for example, to form amides” between the polymer and the carbodiimide crosslinking agent (thereby including:
a second compound including at least one functional group which is either an amino group or carboxylic acid group, the second compound functional group being the other type of functional group compared to the initial polymer functional group; […]
such that reaction of the initial polymer, second compound, and coupling agent attach molecules of the second compound to the polymer chain through amide groups formed from the functional groups, thereby forming an aqueous solution of a modified polymer and, without separation of the modified polymer from the aqueous solution, the modified polymer participates in cross-linking through the amide groups and second compound thereby enhancing viscosity of the solution).
Regarding independent claim 16, Ballard discloses A method of providing a viscosified aqueous fluid at a subterranean location accessed by a borehole (abstract “gels for use in downhole applications” for “carbodiimide crosslinking agents”; note that Ballard generally refers to “oxazoline” , the method comprising: 
pumping down the borehole (e.g., [0103] “The mixture may be injected”) in aqueous solution ([0072] “a gel or bead may be formed by mixing the polymers with the […] crosslinking agent in water”), without separating products of reaction from the solution, a reactive combination of: 
an initial polymer that includes a polymer chain with functional groups distributed along the polymer chain, the functional groups being either carboxylic acid or amino groups ([0030] “With respect to embodiments including aziridine and carbodiimide crosslinking agents, the gel may be formed from other polymers, described below, which are capable of being chemically crosslinked to form a polymeric structure.  Such polymers may have at least one, preferably two or more functional groups possessing abstractable or "active" hydrogens.  Polymers having at least one functional group possessing active hydrogens may crosslink to effectively form a gel network.  For example, the polymer may possess carboxyl functional groups, primary or secondary amine functional groups, primary or secondary amide functional groups, alcohol functional groups, imine functional groups or derivatives thereof”); 
a second functional group being the other type of functional group compared to the initial polymer functional group ([0061] “any available amines or carboxylic acids, for example, to form amides” = must be other of carboxyl or amine functional group); and 
a coupling agent, wherein the coupling agent is a carbodiimide or a triazine ([0060] “for a carboxylic acid reacting with a carbodiimide”), 
thereby reacting the initial polymer and coupling agent such that residues of the second functional group attach to the initial polymer through amide groups formed from the functional groups ([0060] “for a carboxylic acid reacting with a carbodiimide, upon the addition reaction between the carbodiimide and the carboxylic acid, the following the addition reaction may result in a less stable O-isoacylurea” and [0061] “Further due to the formation of the less stable intermediate, O-isoacylurea, it is possible that such intermediate may react with any available amines or carboxylic acids, for example, to form amides”), thereby forming an aqueous solution of a modified polymer, with the modified polymer participating in cross-linking through the amide groups, and thereby enhancing viscosity of the solution (e.g., [0103] “The mixture may be injected while maintaining a low viscosity, prior to gel formation, such that the gel may be formed downhole”).
Regarding the second compound, it is unclear if Ballard discloses including a second compound including the other type of functional group to form an amide as above, or if this other type of functional group is included as part of the same polymer to form an amide.
Nevertheless, Ballard plainly discloses forming an amide group from a carboxylic group and an amine group with a carbodiimide crosslinking agent, and the “second compound” as claimed does not distinguish between the initial polymer and the second compound when both include carboxylic and amine groups.  Accordingly, even if it is somehow found that Ballard fails to disclose a different second compound per se, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballard to include another polymer having the other functional group (e.g., as a polymer having both carboxylic and amine groups), in order to provide “available amines or carboxylic acids, for example, to form amides” between the polymer and the carbodiimide crosslinking agent (thereby including:
a second compound that includes at least one functional group which is either an amino group or carboxylic acid group, the second compound functional group being the other type of functional group compared to the initial polymer functional group; […]
thereby reacting the initial polymer, second compound, and coupling agent such that residues of the second compound attach to the initial polymer through amide groups formed from the functional groups, thereby forming an aqueous solution of a modified polymer, with the modified polymer participating in cross-linking through the amide groups and second compound, and thereby enhancing viscosity of the solution).
Regarding claim 2, Ballard discloses “for a carboxylic acid reacting with a carbodiimide, upon the addition reaction between the carbodiimide and the carboxylic acid, the following the addition reaction may result in a less stable O-isoacylurea” ([0060]) and “Further due to the formation of the less stable intermediate, O-isoacylurea, it is possible that such intermediate may react with any available amines or carboxylic acids, for example, to form amides” ([0061]).
wherein reaction of the coupling agent, the initial polymer, and the second compound includes: 
reacting the coupling agent with carboxylic acid groups to form a reactive intermediate; and 
reacting amino groups with the intermediate to form amide groups).
Regarding claim 3, Ballard discloses wherein the coupling agent is a compound which incorporates a N-C-N moiety in which the nitrogen-carbon bonds are unsaturated ([0060] “for a carboxylic acid reacting with a carbodiimide”).
Regarding claim 5, Ballard discloses “the polymer may possess carboxyl functional groups, phenol or thiol functional groups or derivatives thereof” ([0022]). 
Accordingly, as in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballard to include another polymer having the other functional group as well as a thiol functional group (e.g., as a polymer having carboxylic, amine, and thiol groups), in order to provide “available amines or carboxylic acids, for example, to form amides” between the polymer with “thiol functional groups” and the carbodiimide crosslinking agent (thereby including: wherein the second compound also includes a boronic acid group, a thiol group or a hydrophobic group).
Regarding claim 6, as in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballard to include another polymer having the other functional group (e.g., as a polymer having both carboxylic and amine groups), in order to provide “available amines or carboxylic acids, for example, to form amides” between the polymer and the carbodiimide crosslinking agent.  This would also provide wherein the another polymer having the other functional group crosslinks with itself via the carbodiimide, and thus wherein molecules of the second compound in the modified polymer attach to each other and thereby cross-link the polymer.
Regarding claim 9, as claimed, the “further material” as claimed does not distinguish between the initial polymer, the second compound, and the further material when all three include carboxylic and amine groups.  Accordingly, as in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballard to include another polymer having the other functional group (e.g., as a polymer having both carboxylic and amine groups), in order to provide “available amines or carboxylic acids, for example, to form amides” between the polymer and the carbodiimide crosslinking agent (thereby including: including a further material in the aqueous solution and attaching residues of the second compound in the modified polymer to the further material so that the modified polymer cross-links the further material).
Regarding claim 13, Ballard discloses wherein contacting the initial polymer, second compound, and coupling agent is carried out in aqueous solution with a pH of 5.0 to 8.0 ([0012] “injecting gel components comprising at least one polymer, or polymer precursor, and at least one crosslinking agent selected from the group consisting of oxazoline, aziridine and carbodiimide, and allowing the gel components to react in the earthen formation at a pH of less than 7, preferably less than 5”).
Regarding claim 14, Ballard discloses delivering the aqueous solution of enhanced viscosity down a well to a subterranean location (e.g., [0103] “The mixture may be injected while maintaining a low viscosity, prior to gel formation, such that the gel may be formed downhole”).
Regarding claim 15, Ballard discloses wherein: 
a supply of aqueous liquid is connected to a flowpath which includes a surface flowpath from the supply to the well and an underground flowpath within the well ([0017] “The gel may be used in downhole applications as a component of drilling mud and may be preformed and pumped downhole.  Preferably however, the components may form the gel in situ and this may be achieved through sequential introduction downhole, or by using polymers and crosslinking agents which react at a sufficiently slow rate so that they may be added concurrently but only gel after a delay and so only when in the earthen formation”); and at least one of: 
contacting the initial polymer, second compound, and coupling agent includes mixing the initial polymer, second compound, and coupling agent with the aqueous liquid while the aqueous liquid is flowing along the flow path, and the reaction of the polymer, second compound, and coupling agent takes place while the aqueous liquid is flowing along the flowpath (e.g., [0091] “Some embodiments of the gels or beads disclosed herein may be formed in a one-solution single component system, where the […] crosslinking agent(s) are premixed with the polymer (material to be crosslinked).  The mixture may then be placed or injected prior to cure”); 
contacting the initial polymer, second compound, and coupling agent includes mixing a thickening polymer with aqueous liquid in the surface flowpath to form a solution of the thickening polymer, and causing or allowing the modified polymer to attach to further molecules in aqueous solution includes contacting the thickening polymer with the modified polymer while the thickening polymer solution is flowing along the flowpath; or 
at least another one of the polymer, second compound, or coupling agent is supplied to the well separately from the aqueous liquid, and reaction of the polymer, second compound, and coupling agent takes place while the aqueous liquid is flowing within the well (e.g., [0092] “Other embodiments of the gels and beads disclosed herein may also be formed in a two-component system, where the oxazoline crosslinking and polymers may be mixed separately and combined immediately prior to injection.  In the case of a two-component system, the oxazoline crosslinking agent may be added neat, or in a solution of a solvent without polymer comprising an oxazoline reactive group.  Alternatively, one reagent, the oxazoline crosslinking agent or polymer, may be placed in the wellbore or the near-wellbore region where it may then be contacted by the other reagent, either the oxazoline crosslinking agent or polymer as required”).

Conclusion
Applicant may note that claims 7, 10, and 17 only face Objections and 112 Rejections, but no Prior Art rejections.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Hartshorne (2014/0155305) (cited by Applicant) discloses thickening of fluids using a thickening polymer with a crosslinker (abstract) wherein a crosslinker is prepared with an amide linkage ([0046]) such as by reacting a sodium carboxymethylcellulose with carboxylic acid groups reacted with amino groups in the presence of a coupling agent ([0069]), wherein the coupling agent is a carbodiimide ([0071]) and forms an amide bond (Fig. 13).  However, this reference does not appear necessary at this time.
The reference to Ghorbani (2015/0129225) discloses “An amide bond between the nano-material and the binder may be formed by the reaction of a carboxyl group on one of the nano-material or binder and an amino group on the other of the nano-material or binder” ([0048]) wherein “linking agent promotes the formation of an amide bond between the nano-material and the binder” ([0049]), wherein “The linking agent may be a carbodiimide” ([0044]).  However, this reference is directed to the attachment of a nano-material and a binder deposited on the surface of the formation ([0006]), not for viscosification of a fluid.
The reference to Moloney (2017/0355902) discloses “amide formation using an activating compounds such as dicyclohexyl carbodiimide” for graphene quantum dots (GQD) edge-functionalized with carboxyl or amino groups ([0039]), which is attached to corrosion inhibitor having amino groups ([0041]).  However, this reference it directed to the attachment of corrosion inhibitor compounds for corrosion inhibition, not for viscosification of a fluid.
The reference to Cortez (2018/0244977) discloses “functionalization of […] carboxylic acid groups can be performed by activation of the carboxylic acid followed by addition of a nucleophilic group” using carbodiimide activator and an amine nucleophilic group” to “form a corresponding amide” ([0056]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674